IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-30154
                         Summary Calendar



WILLIAM K. FARRIS,

                                         Plaintiff-Appellant,

versus

GUFFEY L. PATTISON; HAROLD DILLARD; RANDY MURPHY,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 99-CV-462
                       --------------------
                         October 26, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     William K. Farris, Louisiana prisoner # 234096, appeals the

district court’s summary judgment in favor of Guffey L. Pattison,

Harold Dillard, and Randy Murphy, denying his 42 U.S.C. § 1983

civil rights action.   He argues that the defendants denied him

adequate medical care for an injury to his arm suffered while he

was incarcerated at the Sabine Parish Detention Center.   Because

Farris has not shown that Sheriff Pattison or Warden Dillard had

any personal involvement in the alleged denial of adequate

medical care, he has not shown that the district court erred in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-30154
                                 -2-

denying Farris’ claim against them.   See Alton v. Texas A & M

University, 168 F.3d 196, 200 (5th Cir. 1998).   The competent

summary judgment evidence indicates that Farris received

extensive medical care for the injury to his arm.   The evidence

does not indicate that the defendants acted with deliberate

indifference to Farris’ serious medical needs.   See Farmer v.

Brennan, 511 U.S. 825, 847 (1994); Reeves v. Collins, 27 F.3d
174, 176-77 (5th Cir. 1994).   Unsuccessful medical treatment,

acts of negligence, or medical malpractice are insufficient to

give rise to a § 1983 action; disagreement with medical treatment

is not actionable under § 1983.   See Varnado v. Lynaugh, 920 F.2d
320, 321 (5th Cir. 1991).   Because Farris has not shown that this

case presents exceptional circumstances which warrant appointment

of counsel, his motion for appointment of counsel is DENIED.

     AFFIRMED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.